IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,290-01


                            EX PARTE JOON YEOL LIM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1304078-A IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor, TEX . PENAL CODE § 33.021(b), and sentenced to two years’ imprisonment. He did not

appeal his conviction.

        In Ex parte Lo, we declared § 33.021(b) unconstitutional. Ex parte Lo, 424 S.W.3d 10 (Tex.

Crim. App. 2013). Applicant now contends that, in light of Lo, his conviction is no longer valid.

        We agree. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). Relief is granted.
                                                                                                  2

The judgment in cause number 1304078 in the 351st District Court of Harris County is set aside, and

this cause is remanded to the trial court to dismiss the information.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 27, 2016
Do not publish